DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 06/25/2020.                      .
2.	Claims 1 - 17 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt. 
2.	Domestic benefit has been claim with regards to International Application No. PCT/EP2017/080214, filed on November 23, 2017.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 06/25/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.


Information Disclosure Statement
1. 	 The information disclosure statement filed on 07/08/2020 and 12/03/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 05/18/2020 are acceptable for examination purposes except for the following:
 	A.	Regarding figures 5 and 6. The different views must be numbered in consecutive Arabic numerals, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation “FIG.” (e.g FIG 5(A) , FIG 5(B) etc).
Objection to the Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
2.	The first sentence of ¶ 0055 of the specification presented on 06/25/2020 appears awkwardly written. 
3. 	The fourth line from the bottom of page 15 of the specification presented on 06/25/2020 the word “worlds” appears to be a miss spelling of the word “words”. 
Claim objection(s)
1.	Claim 1 appears to be directed to the statutory class of a machine. The colon after the term  “configured to”, appears to demarcate the body from the preamble of the claim however it should be noted: a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In other words the body of the claim has no structural components and recites a series of steps, it is confusing if claim 1 is directed to a method or a machine. One suggestion is to amend the claims to recite:
	A client device comprising:
		A processing device configured to:…
2.	Claims 2 – 14 are objected to by virtue of their dependency on an objected based claim.
3.	A colon is needed after the word comprising in claim 15, since transitional phrases, (for examples: “comprising”, “consisting of” or “including”) are used to demarcate the preamble from the body of the claim.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1 and 15: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“A processing device…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

1.	Claims 1 – 2, 4 – 5 and  12 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2018/0294860 A1) in view of Deng et al. (WO 2016/086144A1, provided by the applicant via IDS).
	Regarding claim 1, Hkola discloses:  	A processing device for a client device (figure 9 and ¶ 0065), the processing device being configured to: 
obtain a set of reference signal configurations for a set of serving downlink beams, wherein each reference signal configuration of the set of reference signal configurations is associated with a respective serving downlink beam of the set of serving downlink beams, and wherein each reference signal configuration of the set of reference signal configurations comprises a respective reference signal periodicity of a corresponding set of reference signal periodicities; [¶ 0033 - ¶ 0034, the network node sends configuration information with respect to a given set of beams to the terminal device, such configuration is the periodicity information with regards to the discovery signal (also known as reference signals, see ¶ 0024) this is seen in ¶ 0068, whereby for a given set of beams the scanning configuration  involves the scanning periodicity that is received, stored and used by the terminal to scan/receive the discovery signal (reference signal, see ¶ 0024) , see also figure 7 along with ¶ 0056.  ] and
 perform beam monitoring on the set of serving downlink beams based on the reference signal periodicities of the set of reference signal configurations. [¶ 0033, ¶ 0068, figure 7 (¶ 0056) and last sentence of ¶ 0072, that is the configuration sent to the terminal is used to scan each beam for the discovery signal (reference signal =¶ 0024) using the configured periodicity with respect to each beam in order to monitor and determined the quality of each beam (see also first two sentences of ¶ 0036)]. The primary reference discloses every aspect of the applicant’s claimed invention however to clarify that monitoring is done in the serving beam in view of the reference signal the reference of Deng is relied on see ¶ 0141 and ¶ 0151, that is the  WTRU monitors each beam to perform measurements with respect to the BSRS (beam specific reference signal) to feedback to the network. Note ¶  0137, 0138, 203, 205 and 369 – 371 of Deng contains subject matter such as the periodicity with respect to each beam, that is sent from the network node to the WTRU as configuration information so that WTRU unit can perform measurements with regards to each serving beam in view of their respective periodicity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hkola’s system in view of Deng. The motivation for making the above modification would have been for the reporting of the measurement results in the uplink control channel for beam pairing purposes [see ¶ 0141 of Deng]. 

 	Claims 15 - 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

Regarding claim 2, Hkola further discloses: The processing device according to claim 1, wherein the processing device is further configured to: determine at least one beam monitoring periodicity based on the reference signal periodicities; and perform the  [¶ 0052 - 53, the terminal can obtain multiple periodicity with regards to each beam however as seen in ¶ 0053 can use one periodicity can be used and apply to multiple beams for monitoring. ¶ 0068, whereby for a given set of beams the scanning configuration  involves the scanning periodicity that is received, stored and used by the terminal to scan/receive the discovery signal (reference signal, see ¶ 0024) , see also figure 7 along with ¶ 0056.].


Regarding claim 4, Hkola further discloses:  The processing device according to claim 2, wherein:
 a first reference signal configuration, of the set of reference signal configurations, associated with a respective first serving downlink beam, of the set of serving downlink beams, comprises a first reference signal periodicity, of the set of reference signal periodicities,
 a second reference signal configuration, of the set of reference signal configurations, associated with a respective second serving downlink beam, of the set of serving downlink 20Docket No. HW749239 beams, comprises a second reference signal periodicity, of the set of reference signal periodicities, and the processing device is further configured to: [¶ 0033 - ¶ 0034, the network node sends configuration information with respect to a given set of beams to the terminal device, such configuration is the periodicity information with regards to the discovery signal (also known as reference signals, see ¶ 0024) this is seen in ¶ 0068, whereby for a given set of beams the scanning configuration  involves the scanning periodicity that the terminal uses to scan/receive the discovery signal (reference signal, see ¶ 0024) , see also figure 7 along with ¶ 0056. Each reference signal configuration is different in each case ]  determine a first beam monitoring periodicity based on the first reference signal periodicity and a second beam monitoring periodicity based on the second reference signal periodicity; perform the beam monitoring on the first serving downlink beam according to the first beam monitoring periodicity; and perform the beam monitoring on the second serving downlink beam according to the second beam monitoring periodicity. [¶ 0033, ¶ 0068, figure 7 (¶ 0056) and last sentence of ¶ 0072, that is the configuration sent to the terminal is used to scan each beam for the discovery signal (reference signal =¶ 0024) using the configured periodicity with respect to each beam in order to monitor and determined the quality of each beam (see also first sentence of ¶ 0036) to be feed back to the network].

Regarding claim 5, Hkola further discloses:  The processing device according to claim 4, wherein the first beam monitoring periodicity is equal to the first reference signal periodicity, and the second beam monitoring periodicity is equal to the second reference signal periodicity. [¶ 0033 - ¶ 0034, the network node sends configuration information with respect to a given set of beams to the terminal device, such configuration is the periodicity information with regards to the discovery signal (also known as reference signals, see ¶ 0024) this is seen in ¶ 0068, whereby for a given set of beams the scanning configuration  involves the scanning periodicity that the terminal uses to scan/receive the discovery signal (reference signal, see ¶ 0024) , see also figure 7 along with ¶ 0056. Each reference signal configuration is different in each case ].

Regarding claim 12, Hkola further discloses:  The processing device according to claim 1, wherein the processing device is further configured to: receive a beam monitoring configuration from a network access node associated with the set of serving downlink beams; and perform the beam monitoring according to the received beam monitoring configuration. [ ¶ 0028 and ¶ 0033, ¶ 0038 - ¶ 0039, beam configurations are relayed to the terminal to perform monitoring ] see also [¶ 0141 and ¶ 0151 of Deng, a beam measuring request are configuration sent to the WTRU to perform quality measurement via each beam]. Note ¶  0137, 0138, 203, 205 and 369 – 371 of Deng contains subject matter such as the periodicity with respect to each beam, that is sent from the network node to the WTRU as configuration information so that WTRU unit can perform measurements with regards to each serving beam in view of their respective periodicity].

 Regarding claim 13, Hkola further discloses: The processing device according to claim 1, wherein the processing device is further configured to: perform the beam monitoring according to a pre-defined beam monitoring configuration.    [ ¶ 0028 and ¶ 0033, ¶ 0038 - ¶ 0039, beam configurations are relayed to the terminal to perform monitoring, each configuration is/are predefined by the network ] see also [¶ 0141 and ¶ 0151 of Deng, a beam measuring request are configuration sent to the WTRU to perform quality measurement via each beam]. Note ¶  0137, 0138, 203, 205 and 369 – 371 of Deng contains subject matter such as the periodicity with respect to each beam, that is sent from the network node to the WTRU as configuration information so that WTRU unit can perform measurements with regards to each serving beam in view of their respective periodicity].


 	Regarding claim 14, Hkola further discloses: The processing device according to claim 1, wherein a reference signal configuration, of the set of reference signal configurations, is at least one of a channel state information reference signal, CSI-RS, resource configuration, or a synchronization signal block, SSB, index. [¶ 0024, the discovery signal used can be a synchronization signal, it is well known for channel measurement,  CSI-RS is commonly used and well known in the art].

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2018/0294860 A1) in view of Deng et al. (WO 2016/086144A1, provided by applicant via IDS) and Hao et al. (US 2020/0328795 A1, the foreign priority date is relied on).
	Regarding claim 3, Hkola in view of  Deng discloses:  The processing device according to claim 1 (see rejected claim 1). 	
Hkola in view of  Deng does not disclose: wherein the processing device is further configured to: perform the beam monitoring based on determining link qualities for the set of serving downlink beams, wherein each link quality, of the link qualities, corresponds to 
Hao discloses: wherein the processing device is further configured to: perform the beam monitoring based on determining link qualities for the set of serving downlink beams, wherein each link quality, of the link qualities, corresponds to a hypothetical error rate of a control channel transmitted in a serving downlink beam of the set of serving downlink beams. [¶ 0053, hypothetical PDCCH (control channel)  block error is determined using the CSIRS (quality) on each beam compared to a particular threshold to determined which beam of the set of beam in terms of quality is sufficient or beam failure occurs] [see also ¶ 0087 - ¶ 0088 of Hwang et al. (US 2019/0289573 A1]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hkola’s system in view of Deng and Hao. The motivation for making the above modification would have been to determined which beam of the set of beam in terms of quality is sufficient or beam failure occurs [¶ 0053 of Hao]

4.	Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2018/0294860 A1) in view of Deng et al. (WO 2016/086144A1, provided by applicant via IDS) and Zhang et al. (US 2020/0036427 A1, PCT date is relied on)
	Regarding claim 10, Hkola in view of  Deng discloses:  The processing device according to claim 1 (see rejected claim 1). 	

Zhang discloses: wherein the processing device is further configured to: monitor a number of detected beam failure instances, wherein a beam failure instance is a time instance when link qualities of all serving downlink beams of the set of serving downlink beams are below a link quality threshold value; and initiate a beam recovery request procedure based upon a number of consecutive detected beam failure instances exceeding a beam failure instance threshold value N. [¶ 0052, beam quality is first measures and a failure occurs when beam failure instances reaches a threshold level. A beam failure recover is then implemented]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hkola’s system in view of Deng and Zhang. The motivation for making the above modification would have been to perform beam failure recovery  [¶ 0052 of Zhang].

Allowable Subject Matter
1.	Claims 6 – 9 and 11  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463